Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
	Claims 9-20 are allowed.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  Independent claim 1 recites a computer system comprising a data store, a data processing circuit, and an interface circuit.    Examiner found support for each of these components in specification paragraph 0077, 0180-0181, and 0124, respectively, which describe each of these components as software entities configured to perform tasks.  Examiner also found support for a data processing circuit in specification paragraph 0179 which states “the term “module” or the term “controller” may be replaced with the term “circuit.” The term “module” may refer to, be part of, or include processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware,” and saying a module may refer to or include processor hardware is indefinite and does not positively state such a circuit is hardware.  Thus the recited computer system is software per se.

Reasons for Allowance
	For claims 9-20, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for transforming a user interface according to data store mining: training, at the data processing circuit, a machine learning model for the first set of identifiers based on event data stored by the data store for the first set of identifiers from within a predetermined epoch; receiving, at an interface circuit, an indication of a selected identifier of the plurality of identifiers; determining, at the interface circuit, a first intake metric of the selected identifiers using the machine learning model from the data processing circuit; determining, at the interface circuit, a second intake metric of the selected identifier and the parameter using the machine learning model from the data processing circuit; and transforming the user interface according to the first intake metric and the second intake metric, wherein the machine learning model is trained using parallel processing of records from the data store, wherein the parallel processing includes assigning analysis of the indexed event data of each of a subset of the first set of identifiers to respective processor threads for parallel execution on processing hardware, wherein the first intake metric represents an amount of resources expected to be received by the entity from the selected identifier during a second epoch subsequent to the predetermined epoch, and wherein the second intake metric represents an amount of resources expected to be received by the entity from the selected identifier and the parameter during the second epoch.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for transforming a user interface according to data store mining.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Lu et al (US 20210250438) teaches an interactive voice response system that uses a user interface to perform tasks on an entity’s system, does not teach a data store that indexes event data of a plurality of events, training a machine learning model for a first set of identifiers based on stored event data and using parallel processing of records in said data store (paragraphs 0005, 0037, 0091-0096, 0108-0137); and 
	Clark (US 20190189259) teaches gathering patient data from a patient and providing therapy using a patient experience device, does not teach a data store that indexes event data of a plurality of events, training a machine learning model for a first set of identifiers based on stored event data and using parallel processing of records in said data store (paragraphs 0006, 0075-00079 figure 3).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/20/22